Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on July 9, 2021. Claims 3-10 are currently pending. 

Drawings
The drawings were received on 7/9/2021.  These drawings are unacceptable. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 421 (Fig. 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
In view of the response filed on 7/9/2021 clarifying the language of the abstract the objections made against the abstract in the office action of 1/7/2020 have been withdrawn.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The claims have been amended to include an auditory module (claims 3-10) that includes a microphone, A/D converter, speech recognition . 
The disclosure is objected to because of the following informalities: Paragraph [0014], line 4 recites “they may they may” which appears to be an inadvertent typographical error the second “they may” should be deleted.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “auditory module…for a third communications with a multiplicity of fixed or mobile individuals…”in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
In view of the amendment filed on 7/9/2021 canceling claims 1-2 the 112 rejections made against the claims in the office action of 1/7/2020 have been withdrawn.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 3 recites “all content of the first and second communications originating from the auditory communications of said users is restricted to code words” it is unclear which “auditory communication” applicant is referring to, is applicant referring to the  audible signals from said user using the third communications and/or audible phrases from the beacon nodes using the third communications? clarification is required. For the purpose of examination it has been interpreted to include the auditory communication including code words. Claim 3, line 22 recites “the auditory devices” is applicant referring to the auditory module previously recited? clarification is required. Claim 4 recites that the beacon nodes receive hand gestures and light signals from said individuals using the third communications, however the third communications includes voice and speech recognition as recited within claim 3 (line 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0070187 to Wiesner et al. (Wiesner) in view of US Patent No. 5,970,457 to Brant et al. (Brant). 
In reference to at least claim 3
Wiesner teaches a wireless relay module for remote monitoring system which discloses an electronic communication network system designed to accommodate users who have no operational communication equipment on their persons, comprised of a multiplicity of radio network nodes each contained within a monitoring equipment item located within a premises (e.g. medical devices 10 with interface circuits 15 including a transceiver for transmitting and/or receiving signals using a variety of protocols including low power Bluetooth, para. [0058], [0063], [0081]), Figs. 1-2B, and a multiplicity of fixed beacon network nodes distributed within the premises (e.g. relay modules 30 and 30a “nodes” along with access point 40 arranged in a network, Figs. 2A-2B, known location, para. [0107]), wherein each of the beacon nodes is comprised of a low power two-way radio module for a first communications with any other of the beacon nodes (e.g. relay modules 30 and 30a arranged in a network, Figs. 2A-2B may communicate with other modules and interface circuits using various communication protocols para. [0058], [0063]-[0064], [0072], [0080]-[0081]), and a second communications with any of the monitoring equipment items (e.g. relay modules 30 and 30a arranged in a network, Figs. 2A-2B may communicate with other modules and interface circuits using various communication protocols para. [0058], [0063]-[0064], [0072], [0080]-[0081]), an auditory module including voice and speech recognition for a third communications with a multiplicity of fixed or mobile individual users who are in its immediate vicinity (e.g. speech detection and/or recognition functionality to identify specific commands, para. [0123]), where the beacon nodes receive audible signals from said users using the third . 
Response to Arguments
Applicant’s arguments with respect to claim(s) 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0163168 to Brav et al. which teaches detection and classification of abnormal sounds. US 2016/0165387 to Nhu which teaches smart home platform with data analytics for monitoring and related methods. US 2020/0005783 to Judy et al. which teaches voice recognition for patient care environment. US 10,757,228 to Bhimavarapu et al. which teaches patient care device with on-board network communication.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792